UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01466 Pioneer Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Fund Schedule of Investments 3/31/17 (unaudited) Shares Value COMMON STOCKS - 99.4% Energy - 6.3% Oil & Gas Equipment & Services - 3.6% Schlumberger, Ltd. $ Oil & Gas Exploration & Production - 2.7% EOG Resources, Inc. $ Total Energy $ Materials - 2.0% Diversified Chemicals - 1.3% The Dow Chemical Co. $ Specialty Chemicals - 0.7% Ecolab, Inc. $ Total Materials $ Capital Goods - 2.9% Aerospace & Defense - 0.9% Raytheon Co. $ Industrial Conglomerates - 2.0% Honeywell International, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 1.3% Environmental & Facilities Services - 1.3% Waste Management, Inc. $ Total Commercial Services & Supplies $ Transportation - 5.6% Air Freight & Logistics - 2.2% FedEx Corp. $ Railroads - 3.4% Kansas City Southern $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 1.1% Auto Parts & Equipment - 1.1% BorgWarner, Inc. $ Total Automobiles & Components $ Consumer Services - 0.9% Restaurants - 0.9% Starbucks Corp. $ Total Consumer Services $ Media - 3.7% Broadcasting - 1.8% Scripps Networks Interactive, Inc. $ Cable & Satellite - 1.1% DISH Network Corp. $ Movies & Entertainment - 0.8% The Walt Disney Co. $ Total Media $ Retailing - 4.5% Apparel Retail - 1.2% The TJX Companies, Inc. $ Home Improvement Retail - 2.4% The Home Depot, Inc. $ Specialty Stores - 0.9% Tiffany & Co. $ Total Retailing $ Food & Staples Retailing - 2.1% Drug Retail - 2.1% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 5.9% Soft Drinks - 2.9% PepsiCo., Inc. $ Packaged Foods & Meats - 3.0% Campbell Soup Co. $ The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.2% Household Products - 1.2% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 6.2% Health Care Equipment - 2.6% Medtronic Plc $ Health Care Supplies - 0.8% Dentsply Sirona, Inc. $ Managed Health Care - 2.8% UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.6% Biotechnology - 3.1% Celgene Corp. * $ Incyte Corp. * $ Pharmaceuticals - 4.5% Eli Lilly & Co. $ Pfizer, Inc. Zoetis, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.1% Diversified Banks - 7.6% JPMorgan Chase & Co. $ US Bancorp $ Regional Banks - 1.5% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 4.1% Asset Management & Custody Banks - 1.8% BlackRock, Inc. $ Investment Banking & Brokerage - 2.3% The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 3.2% Multi-line Insurance - 0.9% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 2.3% Chubb, Ltd. $ Total Insurance $ Software & Services - 14.3% Internet Software & Services - 7.4% Alphabet, Inc. (Class A) $ eBay, Inc. * Facebook, Inc. * $ Data Processing & Outsourced Services - 1.5% Visa, Inc. $ Systems Software - 5.4% Check Point Software Technologies, Ltd. * $ Microsoft Corp. Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 6.0% Communications Equipment - 2.2% Cisco Systems, Inc. $ Computer Storage & Peripherals - 3.8% Apple, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 5.1% Semiconductor Equipment - 1.2% Lam Research Corp. $ Semiconductors - 3.9% Analog Devices, Inc. $ Intel Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.3% Integrated Telecommunication Services - 3.3% AT&T, Inc. $ Total Telecommunication Services $ Utilities - 3.0% Electric Utilities - 3.0% American Electric Power Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $3,636,297,590) $ Principal Amount ($) TEMPORARY CASH INVESTMENT - 0.2% Repurchase Agreement - 0.2% $12,195,000 ScotiaBank, 0.81%, dated 3/31/17 plus accrued interest on 4/3/17 collateralized by the following: $8,275,750 Federal National Mortgage Association (ARM), 2.272%-3.487%, 5/1/38-10/1/46 $4,163,990 Federal National Mortgage Association, 3.5-5.5%, 1/1/26-1/1/47 $ TOTAL TEMPORARY CASH INVESTMENT (Cost $12,195,000) $ TOTAL INVESTMENT IN SECURITIES - 99.6% (Cost $3,648,492,590) (a) $ OTHER ASSETS & LIABILITIES - 0.4% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At March 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $3,648,492,590 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of March 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
